DETAILED ACTION
Response filed on 2/22/2022 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 7, 9, 15, and 17 are amended.
Claims 1-20 are pending for examination.
Response to arguments




Re: Claim objection
In view of amendment to the objected claim, claim objection is withdrawn.
Re: 35 U.S.C. § 103 rejection
Applicant’s response has been fully considered. Applicant’s arguments are persuasive. 35 U.S.C. § 103 rejection is withdrawn.
Allowable Subject Matter


Claims 1-20, are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts taken either singularly or in a combination fail to anticipate or fairly suggest the combined limitations of the independent claims, as cited in claims 1, 9, and 17.  
Closest prior art of record, Gundu adopts a threshold to separate the bits into different categories and the threshold in Gundu is related to bandwidth capability. In contrast, the threshold recited in amended claim 1 is a mean opinion score (MOS) value or range, which is not related to bandwidth capability. 
Prior art Pepin, describes that code bits are categorized into source code bits and channel code bits. In Pepin, code bits and channel code bits are already separated as "source" or "channel" based on available bandwidth. Pepin adopts the MOS value as an "achievement" or a goal which is set up for the overall rearrangement of the source code bits and channel code bits to reach. In contrast to Pepin, in amended claim 1, the separation of significant and insignificant bits is based on comparing each bit with a MOS value or range. The MOS value or range in amended claim 1 is used as a threshold to separate bits into different categories, not a goal that an overall rearrangement of different bits is supposed to achieve. Further, in Pepin, the source code bits are still being sent even when they are not of a priority as high as the channel code bits. In contrast, in amended claim 1, the insignificant bits are not being sent at all.
Prior arts of record, Gundu and Pepin, in combination with other claim elements, also fail to teach the functional limitation of, ‘comparing an inverted bit in the Nth data frame with a filtering threshold, and determining the inverted bit whose mean opinion score (MOS) decrease exceeds the filtering threshold as a significant bit, wherein the filtering threshold is a special MOS value or a MOS value range’, in combination with the claimed limitations of claim 1, 9, and 17.
Dependent claims 2-8, 10-16, and 18-20 are allowable based on their dependence on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                                                                                                                                                                                                                           
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462